Title: From James Madison to Thomas Jefferson, 16 August 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dr. Sir
          Montpellier Aug 16. 1824
        
        I acknowledged in my last yours of the 8th. and now return the letters of Mr. Gilmer & Mr. Rush inclosed in it. It would be matter of much regret if insanity should befall such a man as Ivory; but it is to ⟨be⟩ hoped his condition will be fixed before he leaves Engd. or rather before any engagement of him. I hope Mr. Gilmer will be able to avoid also men much advanced in life. After a certain age they will be less flexible to our manners, and the sooner lost by death or debility. A limitation to a suitable age furnishes a convenient reply to domestic applicants beyond it.
        The cheapness of the Polyglott in Boston is very tempting. But considering the ticklish footing on which we are with the Assembly and the chance that the article may remain unsold, it may be best to suspend the purchase till we can decide more understandingly. I observe in the London Catalogue of Longman & Co. in 1816, there are several copies of Walton’s Polyglott, one of which in 6 Vol: is at £42. Sterlg. noted as the “Republican” Copy, because patronized by Cromwel & his Council. You have I presume this Catalogue: if not I will send it.
        I will endeavor to make out a list of Theological Works; but am less qualified for the task than you seem to think; and fear also that my Catalogues are less copious than might be wished. There is a difficulty in marking the proper limit to so inexhaustible a chapter, whether with a view to the Library in its infant or more mature state. Health & all other happiness
        
          James Madison
        
      